DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “a housing” makes the claim incomplete for omitting essential structural cooperative relationship between elements.  No element is connected to the housing and the claim is just a listing of parts.  In line 3, “a” multi-channel ECG is vague since this element is recited in line 1.  If they are the same element then “the” should be used.  If they are different, then a modifier such as “a second” should be used.  In line 4, “can be…” is vague because it does not specifically state that the function is present.  If it can be, then it also may not be connected.  It is suggested to use “are” or “are configured to be”.
Similarly, claims 15 and 16 have these problems.
In claim 2, the claim is vague since claim 1 has at the minimum 2 electrodes which will not produce a 9 channel ECG.  It is suggested to state “wherein the at least 2 electrodes 
In claim 3, the claim is vague for further limiting the data processing element.  The element has not been positively recited in claim 1 and therefore it should not be further limited.  It is suggested to either state the device “further comprises” the data processing element, or put the claimed limitations in functional terms.  In the last line “to operatively connect the smartphone” is vague and seems to be missing a word.
In claim 4, “at least two electrodes” is vague as it is used in claim 1.  It is unclear if these are the same electrodes or additional electrodes.
In claim 6, the claim is incomplete for omitting essential structural cooperative relationship between elements.  The contact surface is not connected to any other element in the claim(s).
In claim 7, “is adjusted to the end user” is vague as it sounds more like a method step than a structural limitation.
In claim 8, the claim is incomplete for omitting structural cooperative relationship between elements for not connecting the energy storage system to any other element in the claim(s).
In claims 10-12, “the electrode” is vague as claim 1 uses “at least two electrodes”.  It is unclear which electrode is being discussed.
In claim 13, the claim is incomplete for not connecting the notification system to any other element in the claim(s).  In addition, it is unclear why the “-“ are being used and it is suggested to put the claim in the form of a sentence.

Similarly, claim 20 has this problem.
In claim 15, line 1, “Electrodes for use…, comprising” is vague as the claim lists all the elements of a device.  It is unclear how a housing, processor, etc. makes a device an “Electrode”.  In addition, it appears the claim is a substantial duplicate of claim 1 as claim 15 contains all the elements of claim 1.  It is suggested to cancel claim 15.
In claim 16, line 12, “electrodes” is vague as line 6 states “at least two electrodes”.  It is unclear if these are the same or different electrodes. 
In claims 17 and 18, “comprising” is vague as the claim is listing additional steps.  It is suggested to use “further comprising”.  
In claim 17, “by means of a contact surface” is vague and unclear if this is invoking 112 6th means plus function language.  It is suggested to delete “by means of” and insert “using”.
In claim 18, it is unclear what is meant by applying the electrodes “inside” the patient. Exactly where, and how, are the electrodes “inside” the patient?
In claim 19, “the electrode” is vague as claim 1 uses “at least two electrodes”. In line 4, “is adjusted to the end user” is vague and sounds more like a method step.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-11, 13, and 15-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Danteny (2010/0174204).  Danteny discloses a portable/handheld housing (e.g. figure 7, etc.) with a processor (e.g. figure 9, element 317, etc.) and at least two electrodes (e.g. up to 10 electrodes, figure 4, para. 107; with rounded top as seen in figures 2, 3, and 6; and chromium plated brass as a fast conduction material; etc.) for up to 12 channels, with a connection module (e.g. element 319, figure 9, paras. 138-141, etc.) that uses Bluetooth to transmit data to a telecommunications center and base station (and is therefore capable of transmitting to a smartphone—which has not been positively recited—and does send notifications to the application running on the base station), and also contains a portable  medallion/device to make a call to a third party (e.g. para. 74, etc.) where the electrodes have adjusting means to adjust the position of the electrodes (e.g. figures 4 and 6, paras. 95, 97, etc.) and the device having a contact surface in the shape of a chest (e.g. figures 6 and 7, etc.—Note that there are many different chest shapes) and a display for notifications (e.g. para. 108, etc.). 
Claims 1-9 and 14-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Kovacs (2007/0208262).  Kovacs discloses a portable/handheld housing (e.g. figure 1, element 24, etc.) with a processor (e.g. figure 8, etc.) and at least two electrodes (e.g. figure 1, 4 electrodes) for up to 12 channels of processing (e.g. para. 39, etc.), with a connection module (e.g. figure 8, element 568, etc.) to transmit data for a display (e.g. figure 9, and is therefore capable of transmitting to a smartphone—which has not been positively recited—and does send notifications to the application running on the display), where the electrodes have adjusting means to adjust the position of the electrodes (e.g. figure 1, interconnection wires 28, etc.) and the device having a contact surface in the shape of a chest (e.g. figure 1, etc.—Note that there are many different chest shapes, such as flat or curved), a display for notifications (e.g. figure 9, etc.), with an energy storage/battery (e.g. para. 29, etc.) and sampling scans at 256 Hz (e.g. para. 43, etc.). 
Claims 1, 3, 4, 6, 8, 10, and 15-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al (6347245).  Lee discloses a portable/handheld housing (e.g. figures 1, 3, 4, etc.) with a processor (e.g. figure 2, etc.) and at least two metal electrodes (e.g. figures 1-4, element 12/32, fast conducting material, etc.) for applying inside a patient, having a battery and the device containing a connection module (e.g. figure 2, telemetry, etc.) that transmits data to a programmer for processing where the device having a contact surface in the shape of a chest (e.g. figure 1, etc.—Note that there are many different chest shapes, such as flat or curved) and a display for notifications (e.g. para. 108, etc.). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 12, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Danteny.  Danteny discloses the claimed invention but does not disclose an energy storage system for the device, the electrodes having contact surface enlarging means, the scans being performed in the range of 50-650 Hz, and applying the electrodes inside a patient.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Danteny, with an energy storage system for the device, the electrodes having contact surface enlarging means, the scans being performed in the range of 50-650 Hz, and applying the electrodes inside a patient, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of: allowing the device to be untethered and mobile to be used anywhere; providing a larger surface area for the electrodes so the electrodes make better contact with the patient to receive the electrical signal and/have less noise; providing for a fast enough sampling rate to accurately sense the ECG signal and determine arrhythmic features; and allowing the device to be used on and in different parts of the body, such as percutaneously inserted electrodes, so as to better sense the heart condition and/or use the same percutaneous electrodes for therapy and sensing.
Conclusion
The prior art evidence made of record is considered pertinent to applicant's disclosure and shows some of the well-known in the art elements, such as Green having contact surface enlarging means (e.g. roughened electrode, 84, etc.) and Fischell using percutaneous electrodes for sensing with an external device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        12/30/21